DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2022 has been entered. 

Response to Arguments
Applicant's arguments with respect to claims 16-35 have been considered but are moot in view of the new ground(s) of rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “first storage unit”, “power supply unit”, “first photoelectric conversion unit”, “second storage unit”, “first control unit”, “first transfer unit”, “second photoelectric conversion unit”, “third storage unit”, “second control unit” and “second transfer unit”, in claims 16, 18, 20-22, 24-27, 29-31, and 33.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-23 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Sony (JP 2006-186467), in view of Hikosaka et al. (US Pub. 2014/0263966). The Examiner notes that with respect to the Sony reference, the citations provided below refer to the machine translation of the reference, which was provided by Applicant along with the IDS filed on March 8, 2022.
In regard to claim 16, note Sony discloses an image sensor, comprising an electric current source circuit (paragraphs 0154-0156, and figure 7: 410), the electric current source circuit comprising a power supply unit that supplies the electric current (paragraphs 0154-0156, and figure 7: 416), and a first pixel circuit, the first pixel circuit comprising a first pixel having a first photoelectric conversion unit that converts light into an electric charge (paragraphs 0058, 0092, and figures 1-2: 3, 32), a first storage circuit having a second storage unit (figure 7: 404) that stores a voltage based on the electric current from the power supply unit (figure 7: 416), and a first control unit that controls a connection between the power supply unit and the second storage unit (paragraphs 0156-0160, and figure 7: 404, 406, 407, 416; the switches 406 and 407 are connected in series with one another, and are controlled in order to control the connection between the power supply unit 416 and the second storage unit 404), and a first electric current source for supplying an electric current based on the voltage stored in the second storage unit to the first pixel (paragraphs 0156-0160, and figure 7: 402, 404; the transistor 402 is considered to be an electric current source that supplies the pixel with an electric current on the vertical signal line based on the voltage stored in the storage unit 404).
Therefore, it can be seen that the primary reference fails to explicitly disclose that the electric current source circuit includes a first storage unit that stores a voltage based on an electric current from a power supply circuit, and that the power supply unit that supplies the electric current stored in the first storage unit.
In analogous art, Hikosaka discloses an image sensor having an electric current source circuit that supplies an electric current to the pixel circuit (paragraphs 0131-0134, 0139, and figure 19: 229, 234, 239), wherein the electric current source circuit includes a first storage unit that stores a voltage based on an electric current from a power supply circuit (paragraphs 0131-0134, 0139, and figure 19: 234, 239; the storage unit 234 stores a voltage based on the electric current from power supply 239), and a power supply unit that supplies the electric current stored in the first storage unit to the pixel circuit (paragraphs 0131-0134, 0139, and figure 19: 234, 229; the power supply unit 229 supplies electric current to pixel circuit 230).  Hikosaka teaches that the use of that the electric current source circuit that includes a first storage unit that stores a voltage based on an electric current from a power supply circuit, and that the power supply unit supplies electric current stored in the first storage unit is preferred in order to reduce noise (paragraphs 0131-0133).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that the electric current source circuit includes a first storage unit that stores a voltage based on an electric current from a power supply circuit, and that the power supply unit that supplies the electric current stored in the first storage unit in order to reduce noise, as suggested by Hikosaka.
In regard to claim 17, note Sony discloses that the first control unit has at least a first switch and a second switch that are connected in series between the power supply unit and the second storage unit (paragraphs 0156-0160, and figure 7: 404, 406, 407, 416; the switches 406 and 407 are connected in series with one another, and are controlled in order to control the connection between the power supply unit 416 and the second storage unit 404).
In regard to claim 18, note Sony discloses that the first switch is provided closer to the power supply unit in comparison with the second switch between the power supply unit and the second storage unit (paragraphs 0156-0160, and figure 7: 404, 406, 407, 416; the first switch 407 is closer to the power supply unit 416 than the second switch 406), and the first control unit turns off the second switch before the first switch when the first control unit disconnects the power supply unit and the second storage unit (paragraphs 0161, 0175, 0177, and figures 7-8: ΦA, ΦB, 406, 407; the first switch 407 is controlled by signal ΦA, and the second switch 406 is controlled by signal ΦB, wherein when disconnecting the power supply unit 416 and the storage unit 404, signal ΦB is stopped prior to signal ΦA, in order to turn off the second switch 406 prior to switch 407)
In regard to claim 19, note Sony discloses the first electric current source includes a first transistor having a drain part connected to the first pixel and a gate part connected to the first storage circuit (paragraphs 0156-0160, and figure 7: 402, 404; the transistor 402 is considered to be an electric current source, wherein the drain is connected to pixel through the column line, and the gate is connected to the storage unit 404), and the drain part of the first transistor is connected to the gate part of the first transistor via the second switch (paragraphs 0156-0160, and figure 7: 402, 406; the drain of the electric current source transistor 402 is coupled to the gate through the second switch 406).
In regard to claim 20, note Sony discloses that the drain part of the first transistor is connected to the power supply unit via the first switch (paragraphs 0156-0160, and figure 7: 402, 407, 416; the drain of the transistor 402 is connected to the power supply unit 416 through the first switch 407).
In regard to claim 21, note Sony discloses that the first pixel has a first readout circuit for reading out a first signal generated by the electric charge converted by the first photoelectric conversion unit (paragraphs 0089-0097, and figure 2: 34, 38, 42; the readout circuit includes a transfer transistor 34, floating diffusion 38, and source follower 42).
In regard to claim 22, note Sony discloses that the first readout circuit comprises a first transfer unit for transferring the electric charge of the first photoelectric conversion unit (paragraphs 0089-0097, and figure 2: 34), a first floating diffusion to which the electric charge of the first photoelectric conversion unit is transferred by the first transfer unit (paragraphs 0089-0097, and figure 2: 38), and a first output unit including a transistor having a gate terminal connected to the first floating diffusion (paragraphs 0089-0097, and figure 2: 42).
In regard to claim 23, note Sony discloses a first signal line through which the first signal read by the first readout circuit is output (paragraphs 0089-0097, and figure 2: 53/18; the signal output by the pixel readout circuit is output to the vertical signal line 53/18), wherein the first electric current source is connected to the first pixel via the first signal line (paragraphs 0156-0160, and figure 7: 402, 404; the transistor 402 is considered to be the electric current source that supplies the pixel with an electric current on the vertical signal line).
In regard to claim 34, note Sony discloses an image device, comprising the image sensor according to claim 16 (paragraph 0056; the image sensor can be used within a camera).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Sony (JP 2006-186467), in view of Hikosaka et al. (US Pub. 2014/0263966), and further in view of Peng et al. (US Patent 9,270,906).
In regard to claim 24, note the primary reference of Sony discloses the use of an image sensor, as discussed with respect to claim 16 above.  Therefore, it can be seen that the primary reference fails to explicitly disclose that the first photoelectric conversion unit is provided on a first semiconductor substrate, the first storage circuit is provided on a second semiconductor substrate, and the first semiconductor substrate is stacked by the second semiconductor substrate.
In analogous art, Peng discloses an image sensor in which at the photoelectric conversion unit is provided on a first semiconductor substrate (column 6, lines 8-33, and figure 4: 17), and the storage circuit is provided on a second semiconductor substrate (column 6, lines 8-33, column 6, line 60 – column 7, line 6, and figure 4: 44), and the first semiconductor substrate is stacked by the second semiconductor substrate (column 6, lines 8-33, and figure 4).  Peng teaches that the use of stacked semiconductor substrates in which the photoelectric conversion unit is provided on a first semiconductor substrate, and the storage circuit is provided on a second semiconductor substrate, wherein the first and second substrates are stacked is preferred in order to improve the capture rate of the image sensor (column 1, lines 18-30, and column 3, lines 18-21).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that the first photoelectric conversion unit is provided on a first semiconductor substrate, the first storage circuit is provided on a second semiconductor substrate, and the first semiconductor substrate is stacked by the second semiconductor substrate, in order to improve the capture rate of the image sensor, as suggested by Peng.

Allowable Subject Matter
Claims 25-33 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISS S YODER III whose telephone number is (571)272-7323. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISS S YODER III/Examiner, Art Unit 2697